DETAILED ACTION
Claim History
Original claims 1-20, filed April 2, 2021 are pending.   
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and/or 372:
Claim 1 and 5-14, drawn to a method of detecting  butyrate kinase activity using adenosine triphosphate (ATP) and measuring production of adenosine diphosphate (ADP), classified in class 435/194; C12N 9/12.
Claims 2-4 drawn to a method for detecting a short-chain fatty acid having 3 to 6 carbon atoms comprising contacting a sample having a short-chain fatty acid having 3 to 6 carbon atoms with butyrate kinase and ATP, and measuring production of ADP, classified in class 435/15; C12Q 1/485.
Claims 15-20, drawn to a kit comprising butyrate kinase and ATP, classified in class 435/194; C12N 9/12.
Inventions are independent if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP 806.04, 808.01).  Also, product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).    These inventions are independent or distinct for the following reasons.
 The method of inventions I-II are related to the kit of invention II as a product and process of using.  The inventions are distinct because the kit can also be used for making an antibody.
Inventions I-II are independent because the methods of inventions I-II comprise different steps, utilize different products and/or produce different results.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply (MPEP 803II):   
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

In the instant case, a search for more than one of inventions I-III would be a burden on the office for the following reasons.
A search for the products of invention II would not encompass a search for the methods of invention I, or vice versa, because said methods are not the only methods of making and/or using said products.   
Species Election
Each of inventions I-III encompasses distinct species. The species are independent or distinct because, as disclosed, the different species have the mutually exclusive characteristics for each identified species and/or these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for initial prosecution on the merits, as set forth below.  (See MPEP 803.02, 808.01(a), and 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2).  The claims shall be thus restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2 and 15 are generic.  

For each bullet set forth below, applicants are required to elect one specific species for initial prosecution.  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter, the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structural element shared by said members and the common, specific function that flows from said distinctive core structure, said structure and function being mainly responsible for the function in the claimed invention (MPEP 706.03(y)(II)(A)).  In this regard, MPEP 803.02 (III)(B) states: “The examiner should not invite the applicant to elect any group of species that would clearly be rejectable … as an improper Markush grouping”1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.
If invention I (claims 1 and 5-14) is elected, elect:
One specific butyrate kinase (SEQ ID NO, where every residue is designated (e.g., claim 14 and the specification).
One of (claim 5): (i) measuring the produced ADP does not comprise contacting the produced ADP, glucose, and ADP dependent hexokinase in a presence of a divalent metal ion to produce glucose-6-phosphate and adenosine monophosphate or (ii) measuring the produced ADP comprises contacting the produced ADP, glucose, and ADP dependent hexokinase in a presence of a divalent metal ion to produce glucose-6-phosphate and adenosine monophosphate.
One of (claim 6): 
(i) does not further comprise contacting the produced glucose-6-phosphate, nicotinamide adenine dinucleotide oxidized form (NAD) or nicotinamide adenine dinucleotide phosphate oxidized form (NADP), and glucose-6-phosphate dehydrogenase to produce 6-phosphoglucono-8-lactone and nicotinamide adenine dinucleotide reduced form (NADH) or nicotinamide adenine dinucleotide phosphate reduced form (NADPH); and measuring the produced NADH or NADPH  or 
(ii) further comprises contacting the produced glucose-6-phosphate, nicotinamide adenine dinucleotide oxidized form (NAD) or nicotinamide adenine dinucleotide phosphate oxidized form (NADP), and glucose-6-phosphate dehydrogenase to produce 6-phosphoglucono-8-lactone and nicotinamide adenine dinucleotide reduced form (NADH) or nicotinamide adenine dinucleotide phosphate reduced form (NADPH); and measuring the produced NADH or NADPH.  
►If (ii) is elected further elect one of (claim 7-8): 
(a) measuring the produced NADH or NADPH is not performed by measuring an absorbance or fluorescence intensity of a reaction mixed solution comprising the produced NADH or NADPH or 
(b) measuring the produced NADH or NADPH is performed by measuring an absorbance or fluorescence intensity of a reaction mixed solution comprising the produced NADH or NADPH, 
(c) measuring the produced NADH or NADPH is not performed by contacting the produced NADH or NADPH, a coloring reagent, and an electron carrier to produce a dye, and measuring an absorbance of a reaction mixed solution comprising the produced dye or
(d) measuring the produced NADH or NADPH is performed by contacting the produced NADH or NADPH, a coloring reagent, and an electron carrier to produce a dye, and measuring an absorbance of a reaction mixed solution comprising the produced dye.

One of (claim 9): (i) producing ADP is not performed by contacting the sample, the ATP, and the butyrate kinase in a presence of a divalent metal ion or (ii) producing ADP is 
►If (ii) is elected further elect one of (claim 10): (a) the divalent metal ion is not magnesium or zinc, (b) the divalent metal ion is magnesium, (c) the divalent metal ion is zinc, or (d) the divalent metal ion is magnesium and zinc.

One of (claim 11): (i) the sample is not a biological sample or a food and drink, (ii) the sample is a biological sample, or (iii) the sample is a food and drink. 
One of (claim 12): (i) the butyrate kinase does not substantially catalyze acetic acid as a substrate or (ii) the butyrate kinase does substantially catalyze acetic acid as a substrate.
 
If invention II (claims 2-4) is elected, elect:
One specific short-chain fatty acid (specific structure, e.g., claim 3 and the specification).
One of (claim 4): (i) indicates a total amount of the short-chain fatty acid or (ii) indicates a total amount of the short-chain fatty acid per unit volume.

If invention III (claims 15-20) is elected, elect:
One of (claim 16): (i) not a first reagent comprising the ATP and a second reagent comprising the butyrate kinase or (ii) a first reagent comprising the ATP and a second reagent comprising the butyrate kinase.
One of (claim 17): (i) not further comprising a divalent metal ion or (ii) further comprising a divalent metal ion.
One of (claim 18): (i) not further comprising glucose, ADP dependent hexokinase, nicotinamide adenine dinucleotide oxidized form (NAD) or nicotinamide adenine dinucleotide phosphate oxidized form (NADP), and glucose-6-phosphate dehydrogenase or (ii) further comprising glucose, ADP dependent hexokinase, nicotinamide adenine dinucleotide oxidized 
One of (claim 19): (i) not comprising a coloring reagent and an electron carrier or (ii) comprising a coloring reagent and an electron carrier.
One of (claim 20): 
(i) the butyrate kinase does not catalyze a short-chain fatty acid having 3 to 6 carbon atoms as a substrate and does not substantially catalyze acetic acid as the substrate, 
(ii)  the butyrate kinase catalyzes a short-chain fatty acid having 3 to 6 carbon atoms as a substrate but does not substantially catalyze acetic acid as the substrate, 
(iii) )  the butyrate kinase does not catalyze a short-chain fatty acid having 3 to 6 carbon atoms as a substrate but does not substantially catalyze acetic acid as the substrate or
(iv) the butyrate kinase catalyzes a short-chain fatty acid having 3 to 6 carbon atoms as a substrate and does not substantially catalyze acetic acid as the substrate,

As stated above, if applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested.  There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention and election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species or grouping of patentably indistinct species, including any claims subsequently added. Failure to do so will be deemed non-responsive. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicants traverse on the ground that the inventions or species are not patentably independent or distinct, applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
If restriction between combination and subcombination inventions has been required, the following applies. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
If restriction between product and process claims has been required, the following applies.  Where applicants elects claims directed to a product, and the product claim is In re Ochiai, and In re Brouwer).  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right, if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  To be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).